DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to Applicant’s Request for Reconsideration dated 08/31/2021. 
Claim(s) 1-8 are currently pending. 
Claim(s) 1, 7 and 8 have been amended. 

Response to Arguments
Applicant’s arguments, see Remarks filed 08/31/2021, with respect to the rejection of claim(s) 1-8 under 35 U.S.C. §102(a)(1) have been fully considered and are persuasive.  The rejection of claim(s) 1-8 under 35 U.S.C. §102(a)(1) has been withdrawn. 
Applicant’s arguments, see Remarks filed 08/31/2021, with respect to the nonstatutory double patenting rejection of claim(s) 1-6 over claims 1-6 of co-pending Patent Application No. 16/365,144 have been fully considered and are persuasive.  The nonstatutory double patenting rejection of claims 1-6 has been withdrawn. 

Allowable Subject Matter
Claim 1-8 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1 and 7
	The prior art of record, whether alone or in combination, fails to teach or fairly suggest “a plurality of third electrodes disposed between at least one of two ends of the first semiconductor layer with respect to the second direction and an edge of the semiconductor substrate facing the at least one end, the third electrodes being connected electrically to the second wires” in the context of other limitations recited in the claims.
Isaka teaches a third electrode (corresponding to finger n electrode 122) electrically connected to a first wire (second interconnectors 132).  However. there is no embodiment in Isaka wherein there are provided third electrodes that are electrically connected to the second wires (corresponding to first interconnectors 131).  Further, while Isaka teaches n-type regions 112, there is no region left over at the end of said regions for the third electrodes to be disposed [see Fig. 6 of Isaka].
	One of ordinary skill in the art would not be motivated to modify the solar cell module of Isaka to comprise a structure of the third electrodes as recited in the instant claims as such would require a substantial reconstruction and redesign of the elements shown in Isaka, and there is no teaching, suggestion or motivation taught in the prior art that would lead one of ordinary skill to perform such modification.
Regarding claims 2-6 and 8
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAYLA GONZALEZ RAMOS whose telephone number is (571)272-5054.  The examiner can normally be reached on Monday - Thursday, 9:00-5:00 - EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/MAYLA GONZALEZ RAMOS/Primary Examiner, Art Unit 1721